DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittman et al. (2020/0334978).
Regarding applicant claim 1, Pittman discloses a method for optimizing traffic flow through an intersection, the method comprising: receiving positional data indicating a current location of a first vehicle intending to pass through the intersection; 
receiving directional data indicating an intended direction of the first vehicle through the intersection from the current location ([0052] “data received from the vehicles or RSU… location and/or certain direction of travel”); 
determining, based on the positional data and the directional data, whether an intended path of the first vehicle through the intersection interferes with an alternative path through the intersection ([0106] “vehicle data may include speed, acceleration, engine performance, trajectory, intended destination”; [0021] “suggest an alternative route”); and 
adjusting a traffic signal at the intersection to decrease an amount of time to pass through the intersection via the alternative path ([0106] “the changing the behavior of the connected vehicle based on the signal phase and timing data received from the roadside unit… may include changing the signal phase and timing of at least one of the intersections”).
Regarding applicant claim 2, Pittman discloses wherein at least one of: (i) the positional data includes global positioning system data from the first vehicle; and (ii) the directional data includes turn signal data from the first vehicle ([0152] “GPS data from vehicles or others may be added to the feature set described above”).
Regarding applicant claim 3, Pittman discloses further comprising receiving orientation data indicating a directional orientation of the first vehicle, and using the orientation data with the positional data and the directional data to determine whether the intended path of the first vehicle interferes with the alternative path through the intersection ([0066] “the position data may be sent to the OBU of the vehicle or it may be sent to a localized or remote server.  The vehicle may use the data regarding the precise locations of the roadway markers to more effectively navigate the roadway”).
Regarding applicant claim 4, Pittman discloses wherein the alternative path is for a second vehicle facing a different direction than the first vehicle ([0033]).
Regarding applicant claim 5, Pittman discloses wherein the alternative path is for a second vehicle facing a same direction as the first vehicle ([0044] “using positional data from two known vehicles in the same lane”).
Regarding applicant claim 6, Pittman discloses wherein the alternative path is for a pedestrian passing through the intersection along a walkway ([0082] “pedestrian walkways… time for pedestrians to walk through the intersection can be improved in addition to or instead of the vehicle traffic”).
Regarding applicant claim 7, Pittman discloses wherein adjusting the traffic signal includes increasing or decreasing a duration of the traffic signal for at least one direction through the intersection ([0051]-[0052]).
Regarding applicant claim 8, Pittman discloses wherein adjusting the traffic signal includes altering an order of traffic signals for alternative lanes through the intersection ([0051]-[0052]).
Regarding applicant claim 9, Pittman discloses a method for optimizing traffic flow through an intersection, the method comprising: 
receiving positional data indicating a current location of a first vehicle intending to pass through the intersection ([0052] “data received from the vehicles or RSU… location and/or certain direction of travel”); 
receiving directional data indicating an intended direction of the first vehicle through the intersection from the current location ([0052] “data received from the vehicles or RSU… location and/or certain direction of travel”); 
 determining, based on the positional data and the directional data, an intended path of the first vehicle through the intersection ([0106] “vehicle data may include speed, acceleration, engine performance, trajectory, intended destination”; [0021] “suggest an alternative route”);
determining whether a total number of other vehicles stopped at the intersection can be reduced without interfering with the intended path ([0052] “other vehicles”); and
adjusting a traffic signal at the intersection to decrease an amount of time needed to reduce the total number of other vehicles stopped at the intersection ([0106] “the changing the behavior of the connected vehicle based on the signal phase and timing data received from the roadside unit… may include changing the signal phase and timing of at least one of the intersections”).
Regarding applicant claim 10, Pittman discloses wherein at least one of: (i) the positional data includes global positioning system data from the first vehicle; and (ii) the directional data includes turn signal data from the first vehicle ([0152] “GPS data from vehicles or others may be added to the feature set described above”).
Regarding applicant claim 11, Pittman discloses further comprising receiving the positional data and the directional data, respectively, from a plurality of vehicles stopped at the intersection, calculating a time needed to allow several of the plurality of vehicles to pass through the intersection along the intended path, and adjusting the traffic signal based on the calculated time ([0066] “the position data may be sent to the OBU of the vehicle or it may be sent to a localized or remote server.  The vehicle may use the data regarding the precise locations of the roadway markers to more effectively navigate the roadway”).
Regarding applicant claim 12, Pittman discloses wherein upon determining that the total number of other vehicles stopped at the intersection can be reduced without interfering with the intended path, adjusting the traffic signal to allow at least one of the other vehicles to immediately proceed through the intersection ([0033]).
Regarding applicant claim 13, Pittman discloses wherein upon determining that the total number of other vehicles stopped at the intersection cannot be reduced without interfering with the intended path, adjusting the traffic signal to allow the first vehicle to immediately proceed through the intersection ([0051]-[0052]).
Regarding applicant claim 14, Pittman discloses wherein adjusting the traffic signal includes increasing or decreasing a duration of the traffic signal ([0051]-[0052]).
Regarding applicant claim 15, Pittman discloses wherein adjusting the traffic signal includes altering an order of traffic signals for alternative lanes through the intersection ([0051]-[0052]).
Regarding applicant claim 16, Pittman discloses a method for optimizing traffic flow through an intersection, the method comprising:
receiving, from a first vehicle stopped at the intersection, first positional data indicating a first current location and first directional data indicating a first intended direction through the intersection ([0052] “data received from the vehicles or RSU… location and/or certain direction of travel”); 
receiving, from a second vehicle stopped at the intersection, second positional data indicating a second current location and second directional data indicating a second intended direction through the intersection ([0052] “data received from the vehicles or RSU… location and/or certain direction of travel”); 
determining, based on the first positional data and the first directional data, a first intended path of the first vehicle through the intersection ([0106] “vehicle data may include speed, acceleration, engine performance, trajectory, intended destination”; [0021] “suggest an alternative route”);

determining, based on the second positional data and the second directional data, a second intended path of the second vehicle through the intersection ([0052] “other vehicles”);
determining whether the first current position of the first vehicle prevents the second vehicle from proceeding through the intersection along the second intended path ([0078] “current position of the first vehicles prevents the third vehicles from proceeding through the intersection along the intended path”); and 
adjusting a traffic signal at the intersection to allow the first vehicle to pass through the intersection along the first intended path ([0106] “the changing the behavior of the connected vehicle based on the signal phase and timing data received from the roadside unit… may include changing the signal phase and timing of at least one of the intersections”).
Regarding applicant claim 17, Pittman discloses wherein determining whether the first current position of the first vehicle prevents the second vehicle from proceeding through the intersection along the second intended path includes determining the first vehicle and the second vehicle to be stopped within a same lane ([0152] “GPS data from vehicles or others may be added to the feature set described above”).
Regarding applicant claim 18, Pittman discloses further comprising calculating a time needed to allow the first vehicle to pass through the intersection along the first intended path, and adjusting the traffic signal based on the calculated time ([0055] “use the optimization algorithm to calculate optimal timing for one or more traffic signal”).
Regarding applicant claim 19, Pittman discloses further comprising determining that a plurality of vehicles stopped at the intersection intend to proceed through the intersection along the first intended path, calculating a time needed to allow the plurality of vehicles to proceed through the intersection along the first intended path, and adjusting the traffic signal based on the calculated time ([0055] “use the optimization algorithm to calculate optimal timing for one or more traffic signal”).
Regarding applicant claim 20, Pittman discloses further comprising determining that a plurality of vehicles stopped at the intersection intend to proceed through the intersection along the first intended path, determining a number of the plurality of vehicles to allow to proceed through the intersection along the first intended path based on a distance from the intersection ([0106] “vehicle data may include speed, acceleration, engine performance, trajectory, intended destination”; [0021] “suggest an alternative route”); and 
adjusting the traffic signal to allow the number of the plurality of vehicles to proceed through the intersection along the first intended path ([0055] “use the optimization algorithm to calculate optimal timing for one or more traffic signal”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661